I concur in the affirmance, but do not accept the holding relative to cross-examination of a witness indorsed on the information in behalf of the prosecution.
The ruling at the trial required defendant to vouch for the credibility of the witness if cross-examined. But it is said that the witness was for the purpose of rebuttal only. When the name of a witness is indorsed on the information and the witness is present at the trial and called by the prosecution at the demand of the defendant there is no shifting from that of a witness for the prosecution to that of requiring defendant to cross-examine at the peril of being bound by what the witness says.
The ruling was erroneous, but I cannot find that it resulted in a miscarriage of justice.
McDONALD and BUTZEL, JJ., concurred with WIEST, J.